Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests when the claims are taken as a whole, an ophthalmic laser system comprising: a laser source, an imaging device, an optics module and a system control module configured to control, based on the image data and the structural properties of the lens, the optics module to form an array of cells in the target region by creating a plurality of layers of photodisrupted bubbles and a plurality of walls of photodisrupted bubbles to generate cell boundaries, wherein the system control module is further configured to control the optics module to direct pulsed laser source to generate the laser pattern with a spot separation with a higher spot density and/ or a higher laser pulse energy to form cell boundaries that are perpendicular to the elongated fibers, as compared to when the cell boundaries are located parallel to elongated fibers.
As pointed out in the Non-Final rejection mailed 9/22/2020, the closest prior art is Frey.  However, the reference fails to teach or render obvious the specific configuration of the system control module, specifically the underlined portion of the claim (above).  Furthermore, no prior art reference specifically discloses a controller configured to control optics of a pulsed laser source such that there is a higher spot density or higher energy at perpendicular cell boundaries, as compared to parallel cell boundaries.  
Applicant’s amendments and arguments submitted 12/10/2020 have overcome all previous 112 rejections.  Furthermore, applicant’s amendments have changed the examiner’s interpretation of the claim and the examiner no longer considers the underlined portion to be intended use (as previously stated on Page 7 of the Non-Final rejection mailed 9/22/2020), but a specific structural configuration of a system control module; Therefore, obviating the previous 102 rejection.  Applicant’s previous filing of a TD has overcome any obvious double patenting rejections.  Therefore, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792